Citation Nr: 9907740	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  97-26 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a September 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 1996, the RO denied entitlement to service 
connection for PTSD, a right arm condition as secondary to a 
service-connected left arm condition, and for bilateral 
hearing loss.  In the same decision, the RO also granted an 
increased rating for the veteran's service-connected 
residuals of a gunshot wound to the left forearm.  The 
veteran has perfected an appeal only as to the denial of 
service connection for PTSD.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

Review of the claims file evidences the fact that on a 
statement received at the RO in June 1998, the veteran 
requested that he be scheduled for a hearing at the Cheyenne 
Medical and Regional Office Center (M&ROC) regarding his 
claim of entitlement to service connection for PTSD.  The 
veteran did not specify if he was requesting a local M&ROC 
hearing or a travel board hearing.  

The veteran has not been afforded the requested hearing and 
there is no evidence of record to indicate that he has 
withdrawn his request for a hearing.  The issue on appeal 
must be returned to the RO to afford the appellant his 
requested hearing.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991);  38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the issue 
prepared and certified for appellate review as reported on 
the title page pending a remand of the case to the RO for 
further development as follows:

The RO should contact the veteran to 
determine whether he desires a local RO 
hearing or a travel board hearing.  The 
RO should then take appropriate action to 
schedule the appellant for the type of 
hearing he requests.  A copy of the 
notice to the appellant of the scheduling 
of the hearing should be placed in the 
record.

Thereafter, the case should be returned to the Board for 
appellate review.  By this remand, the Board intimates no 
opinion, as to any final outcome warranted.  The appellant 
need take no action until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 3 -


